           Case 2:19-cv-05338-JCJ Document 12 Filed 08/10/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHAWN DELANEY                       :                        CIVIL ACTION

      v.                            :

BARRY SMITH, et al.                  :                       NO. 19-5338


                                            ORDER


               AND NOW, this 10th day of August, 2020, upon

consideration of the pleadings and record herein, and after review of the Report and

Recommendation of United States Magistrate Judge Thomas J. Rueter, it is hereby that:

                                          ORDERED



               1.     The Report and Recommendation is APPROVED and
                      ADOPTED;

               2.     Petitioner’s petition for a writ of habeas corpus is DENIED; and

               3.     There is no probable cause to issue a certificate of appealability.


                                                     BY THE COURT:


                                                        S/J. CURTIS JOYNER
                                                     _____________________________
                                                     J. CURTIS JOYNER        J.
